DETAILED ACTION
The present application, filed on 11/14//2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 11/14/2019.
Claims 14-33 are pending and have been considered below.

Priority
The application claims foreign priority to DE 102017208757.9, filed on 05/23/2017. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/14/2019 and 12/23/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 18, and 22-23 are objected to because of the following informalities:  
Regarding claim 18, “stabi-liser” should read “stabiliser”.
Regarding claim 22: “di-mensioned” should read “dimensioned”.
Regarding claim 23: “wehrein” should read “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 23, and 29 recite the limitation "the adhesive component(s)".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the method" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-18, 20-26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler (DE 102012008995), hereinafter Schindler, as cited by Applicant, in view of Onusseit ("Adhesive Technology - Basic Principles"), hereinafter Onusseit, as cited by Applicant.

However, Schindler discloses (Figures 5-7} that part of the adhesive and/or protective layer would be removed during the press fit assembly but does not explicitly disclose the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer covering the adhesive coating. 
Onusseit teaches {page 96, paragraph 3 – page 97, paragraph 2} the protective layer covering the adhesive coating, wherein the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the stabilizer taught by Schindler to have a protective layer covering a solid adhesive coating that can be activated after partial removal of the protective layer in order to eliminate melting, mixing, and pumping processes, make clean processing possible, and achieve uniform adhesive layer thickness {Page 96, Paragraph 3}. 
Regarding claim 15, Schindler, as modified, discloses [0038] the adhesive coating {33} could comprise an epoxy resin as the adhesive component.
Regarding claim 17, Schindler, as modified, does not explicitly disclose the adhesive component can be activated by means of bursting of the microcapsule, heat input, solvent, and/or moisture.  
However, Onusseit teaches {Page 97, paragraph 2} the adhesive component can be activated by means of a heat input.  
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the adhesive component to be able to be heat activated in regards to the modification of the adhesive 
Regarding claim 18, Schindler discloses a method to produce a stabiliser for a motor vehicle comprising the following steps: 
- provision of a torsion bar {1} according to a stabiliser of a motor vehicle, on the axial ends {11} of which a respective stabiliser limb {3} can be attached rotationally fixed, wherein, in the region of the axial ends thereof, the torsion bar is coated with an adhesive coating {33} and a protective layer {19} 
- provision of two stabiliser limbs {3} each having a hub bore {9}; 
- joining of the torsion bar {1} with the stabiliser limbs {3} by inserting the axial ends {11} of the torsion bar into the hub bores {9} of the stabiliser limbs [0034], 
- activation of the at least partially exposed adhesive coating [implicit from 0038].
However, Schindler discloses (Figures 5-7} that the axial ends of the torsion bar and the hub bores are dimensioned in a way such that part of the adhesive and/or protective layer would be removed during the press fit assembly but does not explicitly disclose the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer covering the adhesive coating, or the hub bores and the axial ends of the torsion bar are dimensioned in the fit thereof such that the protective layer covering the adhesive coating is at least partially removed during insertion.
Onusseit teaches {page 96, paragraph 3 – page 97, paragraph 2} the protective layer covering the adhesive coating, wherein the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the stabilizer taught by Schindler to have a protective layer covering a solid adhesive coating that can be 
Regarding claim 20, Schindler, as modified, discloses {Figure 2} a form-fitting connection is additionally established between the torsion bar {1} and the stabiliser limbs {3} during joining [0036].  
Regarding claim 21, Schindler, as modified, discloses the hub bore {9} of the stabiliser limbs {3} has inner toothing {25}. Moreover, it would have been obvious from Schindler’s teachings {Figures 4-7}, for the external-tooth-like contour to cut into the protective layer {19} during joining (i.e. “external teeth formed by material displacement”).  
Regarding claim 22, Schindler, as modified, discloses the hub bore {9} of the stabiliser limb {3} has inner toothing {25} and that the protective layer {19} is provided with an external-tooth-like contour corresponding thereto {29}, wherein the inner toothing and the external-tooth-like contour are dimensioned such that the protective layer is removed by the tooth tips of the inner toothing in the area between two teeth of the external-tooth-like contour during joining. 
Regarding claim 23, Schindler, as modified, does not explicitly disclose the adhesive component of the adhesive coating is activated by means of bursting of the microcapsule, heat input, solvent, and/or moisture.  
Onusseit teaches {Page 97, paragraph 2} the adhesive component of the adhesive coating can be activated by means of a heat input.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the adhesive component to be activated by means of heat in order to provide a strong, quick, and reliable curing process that can be easily standardized {Page 97, paragraph 2}.

However, Schindler discloses (Figures 5-7} that part of the adhesive and/or protective layer would be removed during the press fit assembly but does not explicitly disclose the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer covering the adhesive coating. 
Onusseit teaches {page 96, paragraph 3 – page 97, paragraph 2} the protective layer covering the adhesive coating, wherein the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the stabilizer taught by Schindler to have a protective layer covering a solid adhesive coating that can be activated after partial removal of the protective layer in order to eliminate melting, mixing, and pumping processes, make clean processing possible, and achieve uniform adhesive layer thickness {Page 96, paragraph 3}.
Regarding claim 25, Schindler, as modified, discloses the torsion bar {1} is formed as a hollow cylinder [0011]. 
Regarding claim 26, Schindler, as modified, discloses that the stabiliser limbs are formed from a light metal alloy [0003].

- provision of a torsion bar {1} according to a stabiliser of a motor vehicle, on the axial ends {11} of which a respective stabiliser limb {3} can be attached rotationally fixed, wherein, in the region of the axial ends thereof, the torsion bar is coated with an adhesive coating {33} and a protective layer {19} 
- provision of two stabiliser limbs {3} each having a hub bore {9}; 
- joining of the torsion bar {1} with the stabiliser limbs {3} by inserting the axial ends {11} of the torsion bar into the hub bores {9} of the stabiliser limbs [0034], 
- activation of the at least partially exposed adhesive coating [implicit from 0038].
However, Schindler discloses (Figures 5-7} that the axial ends of the torsion bar and the hub bores are dimensioned in a way such that part of the adhesive and/or protective layer would be removed during the press fit assembly but does not explicitly disclose the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer covering the adhesive coating, or the hub bores and the axial ends of the torsion bar are dimensioned in the fit thereof such that the protective layer covering the adhesive coating is at least partially removed during insertion.
Onusseit teaches {page 96, paragraph 3 – page 97, paragraph 2} the protective layer covering the adhesive coating, wherein the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the stabilizer taught by Schindler to have a protective layer covering a solid adhesive coating that can be activated after partial removal of the protective layer in order to eliminate melting, mixing, and pumping 
Claims 16 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler and Onusseit, as applied to claims 14-15 above, and further in view of Ilzhoefer (DE 19613857), as cited by Applicant.
Regarding claim 16, Schindler, as modified, does not explicitly disclose the adhesive coating is in the form of a multi-component adhesive, wherein at least one of the adhesive components is present in microencapsulated form.  
Ilzhoefer teaches {Figures 3-6} the adhesive coating is in the form of a multi-component adhesive, wherein at least one of the adhesive components is present in microencapsulated form [0023].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the adhesive coating taught by Schindler to be in the form of a multi-component adhesive with at least one adhesive component in microencapsulated form in order to “form a dry, grip-tight covering… which has a certain mechanical resistance and shelf life and makes the joint connector body prepared for bonding transportable and manageable” [0023].
	Regarding claim 27, Schindler, as modified, does not explicitly disclose the adhesive coating {16} is in the form of a multi-component adhesive, wherein at least one of the adhesive components is present in microencapsulated form.  
Ilzhoefer teaches {Figures 3-6} the adhesive coating is in the form of a multi-component adhesive, wherein at least one of the adhesive components is present in microencapsulated form [0023].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the adhesive coating taught by Schindler to be in the form of a multi-
	Regarding claims 28-29, Schindler does not explicitly disclose the adhesive component can be activated by means of bursting of the microcapsule, heat input, solvent, and/or moisture.  
Onusseit teaches {Page 97, paragraph 2} the adhesive component of the adhesive coating can be activated by means of a heat input.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the adhesive component to be activated by means of heat in order to provide a strong, quick, and reliable curing process that can be easily standardized [0023].
Regarding claim 30, Schindler discloses a method to produce a stabiliser for a motor vehicle comprising the following steps: 
- provision of a torsion bar {1} according to a stabiliser of a motor vehicle, on the axial ends {11} of which a respective stabiliser limb {3} can be attached rotationally fixed, wherein, in the region of the axial ends thereof, the torsion bar is coated with an adhesive coating {33} and a protective layer {19} 
- provision of two stabiliser limbs {3} each having a hub bore {9}; 
- joining of the torsion bar {1} with the stabiliser limbs {3} by inserting the axial ends {11} of the torsion bar into the hub bores {9} of the stabiliser limbs [0034], 
- activation of the at least partially exposed adhesive coating [implicit from 0038].
However, Schindler discloses teachings (Figures 5-7} that the axial ends of the torsion bar and the hub bores are dimensioned in a way such that part of the adhesive and/or protective layer would be removed during the press fit assembly but does not explicitly disclose the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer covering the adhesive coating, or the hub bores and the axial ends of the torsion bar are dimensioned in 
Onusseit teaches {page 96, paragraph 3 – page 97, paragraph 2} the protective layer covering the adhesive coating, wherein the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the stabilizer taught by Schindler to have a protective layer covering a solid adhesive coating that can be activated after partial removal of the protective layer in order to eliminate melting, mixing, and pumping processes, make clean processing possible, and achieve uniform adhesive layer thickness.
Regarding claim 31, Schindler teaches a method to produce a stabiliser for a motor vehicle comprising the following steps: 
- provision of a torsion bar {1} according to a stabiliser of a motor vehicle, on the axial ends {11} of which a respective stabiliser limb {3} can be attached rotationally fixed, wherein, in the region of the axial ends thereof, the torsion bar is coated with an adhesive coating {33} and a protective layer {19} 
- provision of two stabiliser limbs {3} each having a hub bore {9}; 
- joining of the torsion bar {1} with the stabiliser limbs {3} by inserting the axial ends {11} of the torsion bar into the hub bores {9} of the stabiliser limbs [0034], 
- activation of the at least partially exposed adhesive coating [implicit from 0038].
However, Schindler discloses  (Figures 5-7} that the axial ends of the torsion bar and the hub bores are dimensioned in a way such that part of the adhesive and/or protective layer would be removed during the press fit assembly but does not explicitly disclose the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer covering the adhesive coating, or the hub bores and the axial ends of the torsion bar are dimensioned in 
Onusseit teaches {page 96, paragraph 3 – page 97, paragraph 2} the protective layer covering the adhesive coating, wherein the adhesive coating is formed as a solid adhesive coating that can be activated after at least partial removal of the protective layer.
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the stabilizer taught by Schindler to have a protective layer covering a solid adhesive coating that can be activated after partial removal of the protective layer in order to eliminate melting, mixing, and pumping processes, make clean processing possible, and achieve uniform adhesive layer thickness.

Allowable Subject Matter
Claims 19 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuroda (US 10232678) teaches a stabilizer bar with a rubber brush and method for producing the same. Fassmann (DE 102016012350) teaches a process for the preparation of a shaft – hub – connection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616